RESTRICTION REQUIREMENT

Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	The species are as follows:

1. Carboxylic acid modification: Applicant must elect a single species from: 
i) acylation with dicarboxylic and polycarboxylic acids anhydrides or halides, reading on claim 3, or 
ii) alkylation with halogen derivatives of carboxylic and polycarboxylic acids, with claim 3 reading on the species.

2.  Plant extract:  Applicant must elect a single species from: 
1) glycosides of licorice extract, reading on claim 6, or 
2) glycosides of Stevia extract, reading on claim 7 in an amount of from 0.05% to 0.5%, or 
3) glycosides of spirulina extract, reading on claim 8, or 
4) glycosides of alfalfa extract, reading on claim 9. 
3. Vitamin(s): Applicant must elect a species from 
a) cyanocobalamin as vitamin, reading on claim 10, or 
b) riboflavin as vitamin, reading on claim 11, or 
c) thiamine as vitamin, reading on claim 12, or 
d) folic acid as vitamin, reading on claim 13, or 
e) rutin as vitamin, reading on claim 14, or 
f) a mixture of cyanocobalamin, riboflavin, thiamine, folic acid, rutin as vitamins, reading on claim 15.

4. Amino acid(s): Applicant must elect a species from 
a) arginine as the amino acid, reading on claim 16, or 
b) taurine as the amino acid, reading on claim 17, or 
c) lysine as the amino acid, reading on claim 18, or 
iv) a mixture of arginine, taurine and lysine, reading on claim 19.

5. Source of benzylisoquinoline: Applicant must elect a species from 
a) crushed ripe poppy seeds as the source of benzylisoquinoline, reading on claim 21, or 
b) crushed mature poppy seeds as the source of benzylisoquinoline, reading on claim 22, or 
c) papaverine as the source of benzylisoquinoline, reading on claim 23.

6. Compound from the eighth line of claim 1: Applicant must elect at least two species from 
a) gibberellin, reading on claim 24,
b) para-aminobenzoic acid, reading on claim 25, 
c) carnitine, reading on claim 26, 
d) auxin or a specific derivative of auxin, reading on claim 27.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of allowed generic claim.  
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical 
A) Farmer (US 2003/0003107 A1, [0033]) teaches compositions comprising Bacillus coagulans are effective carriers for biologically active compounds ([0033]
B) Carboxylic acids comprising different numbers of acid groups and different modes of attachment to the cell surface are known to impart different properties such as decrease the isoelectric point and enhancing protein-protein interactions, reducing solubility and swelling, and delaying the release of active ingredients accompanying the modified proteins, as set forth by Caillard (US 8,795,724).
As such, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surface of Bacillus coagulans by covalently attaching to the cell surface carboxylic acids with  different numbers of carboxylic acid groups and different attachment modes since 
Furthermore, it is noted that of the glycoside sources set forth, licorice glycoside and stevia glycoside are known as sweeteners, while spirulina and alfalfa are not (see Seki, Bioscience, Biotechnology, And Biochemistry, 2018 Vol. 82, No. 6, 927-934). It is further noted that of the “vitamins” recited in claims 10-15, cyanocobalamin, riboflavin, thiamine, and folic acid are in the “B” vitamin family, while rutin is not a vitamin at all, but is considered a flavonoid glycoside.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. 

Telephonic Prosecution
 	A telephone call was made to Daniel Cohn (Reg. 65,194) on 19 January 2020 to request an oral election to the above restriction requirement, but did not result in an election being made. Attorney Cohn requested the Examiner mail the Restriction Requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612